Exhibit 4.1 Cable Holdco, Inc. to Deutsche Bank Trust Company Americas as Trustee INDENTURE Dated as of August 4, 2008 Providing for Issuance of Senior Debt Securities TABLE OF CONTENTS Table of Contents Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 101. Definitions. 1 Section 102. Compliance Certificates and Opinions. 14 Section 103. Form of Documents Delivered to Trustee. 15 Section 104. Acts of Holders; Record Dates. 15 Section 105. Notices, Etc., to Trustee and Company. 16 Section 106. Notice to Holders; Waiver. 16 Section 107. Conflict with Trust Indenture Act. 16 Section 108. Effect of Headings and Table of Contents. 17 Section 109. Successors and Assigns. 17 Section 110. Separability Clause. 17 Section 111. Benefits of Indenture. 17 Section 112. Governing Law. 17 Section 113. Legal Holidays. 17 ARTICLE TWO THE NOTES 17 Section 201. Form Generally. 17 Section 202. Form of Face of Security. 18 Section 203. Form of Reverse of Security. 23 Section 204. Form of Trustee’s Certificate of Authentication. 30 Section 205. Form of Legend for Global Securities. 31 Section 206. Form of Rule 144A/Regulation S Legend. 31 ARTICLE THREE THE SECURITIES 32 Section 301. Amount. 32 Section 302. Denominations. 32 Section 303. Execution, Authentication, Delivery and Dating. 32 Section 304. Global Securities. 33 Section 305. Temporary Securities. 33 Section 306. Transfer and Exchange. 34 Section 307. Registration. 41 Section 308. Mutilated, Destroyed, Lost and Stolen Securities. 41 Section 309. Replacement Securities. 42 Section 310. Reserved. 42 Section 311. Cancellation. 42 Section 312. Reserved. 42 Section 313. Payment of Interest; Interest Rights Preserved. 42 Section 314. Persons Deemed Owners. 43 Section 315. Computation of Interest. 43 Section 316. CUSIP Numbers. 44 ARTICLE FOUR SATISFACTION AND DISCHARGE 45 Section 401. Satisfaction and Discharge of Indenture. 45 Section 402. Application of Trust Money. 45 ARTICLE FIVE REMEDIES 46 Section 501. Events of Default. 46 Section 502. Acceleration of Maturity; Rescission and Annulment. 47 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee. 48 Section 504. Trustee May File Proofs of Claim. 49 Section 505. Trustee May Enforce Claims Without Possession of Securities. 49 Section 506. Application of Money Collected. 49 Section 507. Limitation on Suits. 50 Section 508. Unconditional Right of Holders to Receive Principal, Premium and Interest. 50 Section 509. Restoration of Rights and Remedies. 50 Section 510. Rights and Remedies Cumulative. 51 Section 511. Delay or Omission Not Waiver. 51 1 Section 512. Control by Holders. 51 Section 513. Waiver of Past Defaults. 51 Section 514. Undertaking for Costs. 52 Section 515. Waiver of Stay or Extension Laws. 52 ARTICLE SIX THE TRUSTEE 52 Section 601. Certain Duties and Responsibilities. 52 Section 602. Notice of Defaults. 52 Section 603. Certain Rights of Trustee. 52 Section 604. Not Responsible for Recitals or Issuance of Securities. 54 Section 605. May Hold Securities and Serve as Trustee Under Other Indentures. 54 Section 606. Money Held in Trust. 54 Section 607. Compensation and Reimbursement. 54 Section 608. Disqualification; Conflicting Interests. 55 Section 609. Corporate Trustee Required; Eligibility. 55 Section 610. Resignation and Removal; Appointment of Successor. 55 Section 611. Acceptance of Appointment by Successor. 56 Section 612. Merger, Conversion, Consolidation or Succession to Business. 56 Section 613. Preferential Collection of Claims Against Company. 57 Section 614. Appointment of Authenticating Agent. 57 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 58 Section 701. Company to Furnish Trustee Names and Addresses of Holders. 58 Section 702. Preservation of Information; Communications to Holders. 58 Section 703. Reports by Trustee 59 Section 704. Reports by Company. 59 Section 705. Compliance Certificate. 60 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFEROR LEASE 61 Section 801. Company May Consolidate, Etc., Only on Certain Terms. 61 Section 802. Successor Substituted. 62 Section 803. Officers’ Certificate and Opinion of Counsel. 62 ARTICLE NINE SUPPLEMENTAL INDENTURES 62 Section 901. Supplemental Indentures Without Consent of Holders. 62 Section 902. Supplemental Indentures with Consent of Holders. 63 Section 903. Execution of Supplemental Indentures. 64 Section 904. Effect of Supplemental Indentures. 64 Section 905. Conformity with Trust Indenture Act. 64 Section 906. Reference in Securities to Supplemental Indentures. 64 ARTICLE TEN COVENANTS 64 Section 1001. Applicability. 64 Section 1002. Payment of Principal, Premium and Interest. 64 Section 1003. Maintenance of Office or Agency. 65 Section 1004. Money for Securities Payments to Be Held in Trust. 65 Section 1005. Compliance with Law. 66 Section 1006. Insurance. 66 Section 1007. Maintenance of Properties. 66 Section 1008. Payment of Taxes and Claims. 67 Section 1009. Corporate Existence. 67 Section 1010. Securities to Rank Pari Passu. 67 Section 1011. Subsidiary Guarantee; Release. 67 Section 1012. Transactions with Affiliates. 68 Section 1013. Minimum Consolidated Adjusted Net Worth. 68 Section 1014. Leverage Ratio. 68 Section 1015. Priority Debt. 68 Section 1016. Sale of Assets. 68 Section 1017. Nature of Business. 69 Section 1018. Limitation upon Liens. 69 Section 1019. Interest Expense Coverage Ratio. 71 Section 1020. Foreign Assets Control Regulations. 71 Section 1021. Redemption at the Option of Holders Upon a Change in Control. 71 Section 1022. Waiver of Certain Covenants. 72 ARTICLE ELEVEN REDEMPTION OF SECURITIES 73 2 Section 1101. Applicability of Article. 73 Section 1102. Election to Redeem: Notice to Trustee. 73 Section 1103. Selection by Trustee of Securities to Be Redeemed. 73 Section 1104. Notice of Redemption. 74 Section 1105. Deposit of Redemption Price. 74 Section 1106. Securities Payable on Redemption Date. 74 Section 1107. Securities Redeemed in Part. 75 ARTICLE TWELVE RESERVED 75 Section 1201. Reserved. 75 ARTICLE THIRTEEN DEFEASANCE AND COVENANT DEFEASANCE 75 Section 1301. Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance. 75 Section 1302. Defeasance and Discharge. 75 Section 1303. Covenant Defeasance. 76 Section 1304. Conditions to Defeasance or Covenant Defeasance. 76 Section 1305. Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions. 77 Section 1306. Reinstatement. 78 Section 1307. Qualifying Trustee. 78 ARTICLE FOURTEEN IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS, DIRECTORS AND EMPLOYEES 78 Section 1401. Exemption from Individual Liability. 78 Section 1402. Patriot Act. 79 Exhibit A Form of Certificate of Transfer 69 Exhibit B Form of Exchange 73 Exhibit C Form of Guarantee 76 Exhibit D Form of First Supplemental Indenture 88 Exhibit E Form of Second Supplemental Indenture 91 3 Certain Sections of this Indenture relating to Sections 310 through 318, inclusive, of the Trust Indenture Act of 1939: Trust Indenture Act Section Indenture Section (S) 310(a) (1) 609 (a) (2) 609 (a) (3) Not Applicable (a) (4) Not Applicable (b) 608, 610 (S) 311(a) 613 (b) 613 (S) 312(a) 701, 702(a) (b) 702(b) (c) 702(c) (S) 313(a) 703(a) (b) 703(a) (c) 703(a) (d) 703(b) (S) 314(a) 704 (a)(4) 101, 704, 705 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 (S) 315(a) 601 (b) 602 (c) 601 (d) 601 (e) 514 (S) 316(a) 101 (a)(1)(A) 502, 512 (a)(1)(B) 513 (a)(2) Not Applicable (b) 508 (c) 104(c) (S) 317(a)(1) 503 (a)(2) 504 (b) 1003 (S) 318(a) 107 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. 4 INDENTURE INDENTURE, dated as of [August 4], 2008 between Cable Holdco, Inc., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company”), having its principal office at Cable Holdco, Inc., c/o Kraft Foods Inc., Three Lakes Drive, Northfield, IL 60093, and Deutsche Bank Trust Company Americas, a New York banking corporation, as Trustee (herein called the “Trustee”). Recitals of the Company The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of its senior unsubordinated notes (herein called the “Securities”), to be issued as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities, as follows: ARTICLE ONE Definitions and Other Provisions of General Application Section 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2) all other terms used herein that are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP, and, except as otherwise herein expressly provided, the term GAAP with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of such computation in the United States of America; and (4) unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; and (5) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Sectionor other subdivision. “144A Global Security” means Securities bearing the legend for global securities set forth in Section 205 and the Rule 144A/Regulation S legend set forth in Section 206 and deposited with and registered in the name of the Depositary or its nominee and sold for initial resale in reliance on Rule 144A. “2018
